Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 17 objected to because of the following informalities: 
Claim 2: "under the effect of the return forces" should read "under the return forces"
	Claim 17: “with the aid of a tool” should read “with aid of a tool”
Both statements risk lack of antecedent basis by having the word preceded by “the.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 102a(1) as being anticipated by Mittelstadt (WO2015179931 A1).
With respect to claim 1, Mittelstadt discloses a device for holding and releasing an object, such as a medical implant (lines 28-2 pages 4-5), comprising: two hook systems (30, 40 figure 1 below) to which said object is able to be coupled so as to allow said hook systems (30, 40 figure 1 below) to jointly hold said object (0030 page 2), said hook systems (30, 40 figure 1 below) being configured such that, in the state in which said object is coupled to said hook systems (30, 40 figure 1 below), at least one of the 

    PNG
    media_image1.png
    504
    695
    media_image1.png
    Greyscale

With respect to claim 2, Mittelstadt discloses the device as claimed in claim 1 (above), wherein, in the state in which said object is coupled to said hook systems, each of said hook systems (30, 40 figure 1 above) is subjected to a return force (lines 28-2 pages 4-5, gripping bars 300 and 400 of ends 30 and 40 respectively), said hook systems being configured such that the return force (green arrows figure 1 above) to which one of said hook systems(30, 40 figure 1 above)  is subjected tends to move it in the opposite direction to the direction of the return force to which the other hook system is subjected(green arrows figure 1 above), the object being kept coupled to said hook systems under the effect of the return forces applied in opposite directions(yellow arrows figure 1 above)  to the object by said hook systems (lines 28-2 pages 4-5).
With respect to claim 3, Mittelstadt discloses the device as claimed in claim 1 (above), wherein at least one, preferably each, of the hook systems (30, 40 figure 1 above) configured to be able to be moved with respect to the other hook system (30, 40 figure 1 above) into a position, referred to as the releasing position, that makes it possible to release the object from the hook systems (30, 40 figure 1 above). (lines 16-21 page 5).

With respect to claim 5, Mittelstadt discloses the device as claimed in claim 1 (above), wherein the device comprises a body (C figure 1 above) to which each hook system (30, 40 figure 1 above) is coupled.  
With respect to claim 6, Mittelstadt discloses the device as claimed in claim 1 (above), wherein each hook system (30,40 figure 1 above) has at least one hook (300, 400 figure 1 above) that exhibits a passage (5 figure 1 above) through which at least a part of said object is able to extend (lines 28-2 pages 4-5).  


Claims 1, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102a(1) as being anticipated by Turner (US 20130103150 A1).
With respect to claim 1, Turner discloses a device for holding and releasing an object, such as a medical implant (100 figure 2 below), comprising: two hook systems (122, 124 figure 2 below) to which said object is able to be coupled so as to allow said hook systems (122, 124 figure 2 below) to jointly hold said object (115 figure 1 below), said hook systems (122, 124 figure 2 below) being configured such that, in the state in which said object is coupled to said hook systems (122, 124 figure 2 below), at least one of the hook systems is subjected to a return force (A1, A2 figure 1 below) that makes it possible to keep the object coupled to said hook systems (122, 124 figure 1 below).   

    PNG
    media_image2.png
    619
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    686
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    447
    media_image4.png
    Greyscale

With respect to claim 6, Turner discloses the device as claimed in claim 1 (above), wherein each hook system (122, 124 figure 1 above) has at least one hook (112, 114, 160 figure 2 above) that exhibits a passage (160 figure 2 above) through which at least a part of said object is able to extend (figure 1 above).  
With respect to claim 7, Turner discloses the device as claimed in claim 6 (above), wherein, with said passage of said at least one hook (112, 160 figure 2 above) of each hook system (24, 26 figure 1 above) having a passage axis (LB figure 2 above) along which at least a part of said object is able to extend, the hooks (112, 160 figure 2 above) are distributed, in the state in which the object is coupled to said hook systems (figure 1 above), at different positions along said passage axis (LB figure 2 above).  
With respect to claim 8, Turner discloses the device as claimed in claim 6 wherein (above), with said passage (LB figure 2 above) of said at least one hook of each hook system having a passage axis (LB figure 2 above and L1 figure 1 above) along which at least a part of said object is able to extend (L1, 115 figure 1 above), said or each hook system is movable by bending ([0033] page 3) about an axis orthogonal (L2, L3 figure 1 above) to said passage axis (L1, 115 figure 1 above).  
With respect to claim 10, Turner discloses the device as claimed in claim 6 (above), wherein one of the hook systems (124 figure 2 above) comprises an additional hook (160 inner surface figure 2 above), through which at least a part of said object is able to extend (figure 1 above), said at least one 
With respect to claim 11, Turner discloses the device as claimed in claim 6 (above), at least one of the hooks (160 inner surface figure 2 above) has an end portion (surfaces touching channel 161 figure 2) that extends in such a way that, when the object (115 figure 1 above) is coupled to the hook systems by being subjected to the return force (A2 figure 1 above) of the hook system or each of the hook systems(122 figure 2 above), said end portion (surfaces touching channel 161 figure 2)  opposes releasing of the object (115 figure 1 above) by movement in translation in a direction contained in a plane (L2+L3 figure 1 above) orthogonal to the axis (LB figure 2 above) along which the object extends in the state in which the object is held by said hook systems (figure 1 above).  
With respect to claim 12, Turner discloses the device as claimed in claim 1 (above), wherein the device also comprises a cover (126 figure 2 above) mounted so as to slide between a position, referred to as the concealing position (figure 4 above), which at least partially conceals the hook systems (160 figure 2 above), and another position (figure 2 above), referred to as the position for accessing the hook systems (112, 160 figure 2 above), which allows the operator to move the hook systems.  
With respect to claim 13, Turner discloses the device as claimed in claim 12 (above), wherein the cover is configured such that, in the concealing position (figure 4 above), the length of the object (161 figure 4 above), that is to say at least the opposite ends thereof, remains visible.  
With respect to claim 14, Turner discloses an assembly comprising a device as claimed in claim and an object (115 figure 1 above) held by said hook systems (24, 26 figure 1 above).  
With respect to claim 15, Turner discloses the assembly as claimed in claim 14 (above), wherein said object (115 figure 1 above), preferably a medical implant, comprises an elongate screw body and a screw head, the hook systems engaging with the elongate screw body (figure 4 above).  

With respect to claim 17, Turner discloses a method for releasing an object coupled to an assembly as claimed in claim 14, said method comprising the following steps: - when a cover is present (126 figure 1 above), moving the cover so as to allow access to the hook systems and/or to uncover (figure 4 to figure 1 above) a part of the object (115 figure 1 above) previously concealed by the cover (126 figure 1 above); - releasing the object by: i) moving at least one, preferably each, of the hook systems by applying a force (B figure 2 force view below) to at least one, preferably each, of the hook systems in a direction opposite to the return force (A figure 2 force view below) of said hook system,  or ii) pivoting the object about an axis transverse to the axis, referred to as the passage axis, along which the object extends, said pivoting being effected preferably with the aid of a tool coupled to the object.

    PNG
    media_image5.png
    493
    686
    media_image5.png
    Greyscale


Claims 1, 6, and 9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hoeger (DE 202007004638U1).
With respect to claim 1, Hoeger discloses a device for holding and releasing an object, such as a medical implant, comprising: two hook systems (62 figure 4 below) to which said object is able to be coupled so as to allow said hook systems (62 figure 4 below) to jointly hold said object (42 figure 4 below), said hook systems (62 figure 4 below) being configured such that, in the state in which said object is coupled to said hook systems (62 figure 4 below), at least one of the hook systems is subjected to a return force ([0134] page 24 translated version) that makes it possible to keep the object (42 figure 4 below) coupled to said hook systems (62 figure 4 below).   

    PNG
    media_image6.png
    631
    501
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    772
    534
    media_image7.png
    Greyscale


With respect to claim 9, Hoeger discloses the device as claimed in claim 6 (above), wherein, with said passage (48 figure 4 above)  of said at least one hook (64 figure 4 above) of each hook system (62 figure 4 above) having a passage axis (48 figure 4 above)  along which at least a part of said object (42 figure 4 above) is able to extend, said at least one hook (64 figure 4 above)  of each hook system (62 figure 4 below)  exhibits a hook opening zone (ends of 64 figure 4 above) configured so as to allow said object to be released through said hook opening zone(ends of 64 figure 4 above), by said object (42 figure 4 above) being pivoted about an axis orthogonal to the passage axis (figure 5 above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/S.K.S./Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735